Whitfield, O.
The indictment in this case was manifestly drawn under Code 1906, § 1297. The proof wholly fails to sustain this indictment. The learned assistant attorney-general endeavors to save the case by insisting that it was a good indictment under the nest section (§ 1298), but the contention is wholly untenable: The language of the indictment does not suit that section at all..
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein stated the judgment is reversed and the cause remanded.

Reversed.